Name: 80/762/EEC: Council Decision of 22 April 1980 concerning the signing of the International Natural Rubber Agreement, 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-08-16

 Avis juridique important|31980D076280/762/EEC: Council Decision of 22 April 1980 concerning the signing of the International Natural Rubber Agreement, 1979 Official Journal L 213 , 16/08/1980 P. 0001 Greek special edition: Chapter 11 Volume 21 P. 0031 Spanish special edition: Chapter 11 Volume 13 P. 0018 Portuguese special edition Chapter 11 Volume 13 P. 0018 ++++COUNCIL DECISION OF 22 APRIL 1980 CONCERNING THE SIGNING OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 ( 80/762/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE PURPOSE OF THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 , IS TO STABILIZE THE PRICE OF THIS PRODUCT AROUND THE LONG-TERM MARKET TREND , THEREBY ACHIEVING ALSO A BALANCED GROWTH BETWEEN SUPPLY AND DEMAND FOR NATURAL RUBBER , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN , SUBJECT TO ITS BEING CONCLUDED AT A LATER DATE , THE INTERNATIONAL NATURAL RUBBER AGREEMENT , 1979 . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . DONE AT LUXEMBOURG , 22 APRIL 1980 . FOR THE COUNCIL THE PRESIDENT G . ZAMBERLETTI